Opinion by
Judge Peters :
It neither appears from the bond or the recognizance in this case that Dennison, for whose appearance appellant undertook, was charged with a public offense; that he was discharged therefrom by reason of the giving of.said bond. Nor has appellant stipulated therein that Dennison should appear before the court for the trial of a charge. The omission of these substantial facts is fatal to the bond under Sections 77 and 80 of the Criminal Code.
Wherefore the judgment must be reversed and the cause remanded with directions to dismiss the proceeding against appellant.